Clifford F. Brown, J.,
dissenting. Claimant-appellant has a right to permanent partial disability compensation for two hundred weeks for loss of his right leg in addition to the disability compensation of one hundred fifty weeks for loss of his right foot under R.C. 4123.57(C). He therefore has a right to three hundred fifty weeks of compensation. In this case this court reasons otherwise and contends that loss of his right leg includes the loss of his right foot, and that appellant has a right only to two hundred weeks of compensation for loss of his right leg. I disagree.
When R.C. 4123.57(C) is properly construed to determine the award for the loss of a right leg, the right foot is not a part of the right leg. “[T]he specific or technical definition” of leg “is that portion of the lower limb between the knee and foot.” The court of appeals expressly so determined (case No. 84-975). This definition of leg is required in order to make a reasonable and liberal interpretation of the statute as mandated by R.C. 4123.95. We have often held liberal construction of workers’ compensation statutes is mandated. See State, ex rel. Mansour, v. Indus. Comm. (1969), 19 Ohio St. 2d 94, 98 [48 O.O.2d 98]; State, ex rel. Sayre, v. Indus. Comm. *241(1969), 17 Ohio St. 2d 57, 62 [46 O.O.2d 297]; State, ex rel. Jackson, v. Indus. Comm. (1958), 167 Ohio St. 290, 292-293 [4 O.O.2d 324]. R.C. 4123.57(C) is clear and unambiguous. It mandates two hundred weeks of compensation for loss of a leg and one hundred fifty weeks of compensation for loss of the foot.
In common usage the foot is not a part of the leg. It would be unusual for a person to use the word leg when referring to a foot, or vice versa.
In reaching an erroneous determination in this case the court of appeals and this court improperly relied upon our decision in State, ex rel. Samkas, v. Indus. Comm. (1982), 70 Ohio St. 2d 279 [24 O.O.3d 364]. Samkas is inapposite. In Samkas the claimant contended that he lost four fingers on one hand and therefore suffered the loss of the hand, entitling him to benefits both for loss of the fingers and for loss of the hand. This court in properly construing that part of R.C. 4123.57(C) applicable to the loss of fingers and a hand stated at 280-281:
“Appellant contends the benefits set forth in R.C. 4123.57(C) are consecutive in nature, and, as such, where an individual loses fingers he is entitled to compensation therefor, and if a hand is subsequently lost, additional compensation becomes due. Essentially, appellant’s argument requests a ruling on a hypothetical fact situation not presently before this court.
“* * * After the accident, appellant, the employer and the bureau agreed that the amputation of the fingers justified an award for the total loss of a hand. The statute is clear; under these circumstances additional compensation may be made but under no circumstances is the award to ‘* * * exceed the amount of compensation for loss of a hand.’ ” (Emphasis added.)
With regard to loss of fingers or a hand, the Ohio General Assembly specifically provided in R.C. 4123.57(C) that when loss of fingers on one hand exceeded the normal handicap or disability from such loss, the claimant had a right to an increase of compensation which “shall not exceed the amount of compensation for loss of a hand.” (Emphasis added.) By contrast there is no language in R.C. 4123.57(C) which provides that compensation for loss of a leg and the foot attached thereto shall not exceed the amount of compensation for loss of a leg. If the legislature had intended such a limitation for loss of a foot and a leg it would have and should have specifically so provided in R.C. 4123.57(C), as it did provide with regard to the limitation of benefits for loss of fingers and the hand on which those fingers existed.
Where the legislature determined that compensation awarded under one provision of a statute should be deducted from compensation awarded under another provision of that statute the deduction was specifically so stated.
For example, R.C. 4123.57(D) states that the amount paid under division (A) of this section is not in addition to the compensation paid for per*242manent partial disability under division (B) or (C) of this section and the amount of compensation paid for partial disability under division (A) of this section shall be deducted from the amount of compensation payable for permanent partial disability under division (B) or (C) of this section but only one deduction shall be made.
There is no language in the statute from which an inference may be drawn that the compensation for the foot may be deducted from the compensation payable for the leg in stark contrast with the specific-deduction provision contained in R.C. 4123.57(D). See State, ex rel. Martin, v. Indus. Comm. (1978), 55 Ohio St. 2d 18 [9 O.O.3d 10].
Therefore, I dissent.